Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on May 5, 2020.  Application No. 16/867,557 is a U.S. Nonprovisional Application filed May 5, 2020, and claims the benefit of U.S. Provisional Application No. 62/844,112, filed May 6, 2019.  Claims 1-25 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Goldfarb et al., US2009/0163545 A1.  The CAS abstract for Goldfarb discloses the following compound and pharmaceutical compositions thereof:   


    PNG
    media_image1.png
    168
    450
    media_image1.png
    Greyscale

(Goldfarb, ‘545 publ’n, citing the CAS abstract for the compound depicted above; see Goldfarb, ‘545 publ’n, para. [0050], for pharmaceutical compositions of the compounds disclosed therein.)  2-O; and X is S.  
With respect to the pharmaceutical composition claims, claims 11-21, the recited use or intended purpose of the Formula I compounds is not a limitation of the claims.  See MPEP 2111.02 II, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”   In this case, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, i.e., a compound of formula (1).  Therefore the compound as well as its pharmaceutical composition(s) disclosed in the prior art reads on the structural limitations of the claims of the present invention.   Accordingly, prior art anticipates the claimed invention.
Conclusion
Claims 1 and 11-21 not allowed.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-23 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625